Title: To George Washington from Brigadier General Christopher Gadsden, 4 July 1777
From: Gadsden, Christopher
To: Washington, George


 Fort Moultrie, S.C., 4 July 1777. Introduces Charles Cotesworth Pinckney: “I did myself the Honour to write a few Lines to your Excelly the other Day by my Worthy Friend Coll Danl Horry I now beg leave to introduce his Brother in Law Coll Chas Cotesworth Pinckney to your Excelly. He is Coll of the regimt I lately commanded the first of this State, station’d at Fort Moultrie under my immediate Command—He is a polite Spirited, active & Worthy Officer, & tho’ I am sure he has no Occasion for my Assistance to be made known to yr Excelly being so nearly connected with other Gentlemen much better able to do him that Service, yet my sincere regard for him made me unable to forbear contributing my Mite & at least shewing him my good Will on this Occasion.”
